Citation Nr: 1807850	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for low back disability, to include degenerative joint disease and degenerative disc disease (hereinafter ?low back disability").

2. Entitlement to a rating in excess of 30 percent for mood disorder with substance abuse (hereinafter ?mood disorder").

3. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and his sisters, K. D. and L. S.


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2017, the Veteran testified at a travel Board hearing before the undersigned at the Winston-Salem RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's low back disability has been manifested by limitation of motion of the thoracolumbar spine of, at worst, 10 degrees flexion, with no unfavorable ankylosis of the entire thoracolumbar spine.

2. Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's mood disorder symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships, but not occupational and social impairment, with deficiencies in most areas. 

3. The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).

2. The criteria for a rating of 50 percent, but no higher, for a mood disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, DC 9435 (2017).

3. The criteria for a TDIU have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in November 2011. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Entitlement to a Higher Initial Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's service-connected low back disability is currently evaluated at 10 percent disabling under the General Rating Formula for Disease and Injuries of the Spine, DC 5242.  38 C.F.R. § 4.71a (2017).  Under DC 5242, a 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reserved lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a (2017).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Additionally, Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a (2017).  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  As indicated by Note (1), for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.


B.  Factual Background and Analysis

The Veteran contends his service-connected low back disability warrants a higher initial disability rating.

Post-service private treatment records from July 2009 show the Veteran reported low back pain and muscle spasms.  Upon examination, ROM testing measured forward flexion of the Veteran's thoracolumbar spine at 20 degrees.

The Veteran was afforded a VA examination for his lumbar spine in December 2011.  He reported symptoms of severe low back pain, stiffness, fatigue, muscle spasms, and decreased motion.  He indicated he experienced flare-ups in his lower back.  Upon examination, ROM testing measured forward flexion of the Veteran's thoracolumbar spine at 75 degrees, with painful motion noted at 35 degrees.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, noting image testing also revealed mild degenerative disc disease of the lumbar spine.

Post-service private treatment records from December 2012 reflect the Veteran reported symptoms of low back pain when bending, lifting, lying down, reaching, sitting, standing, and walking.  ROM testing measured forward flexion of the Veteran's thoracolumbar spine at 10 degrees, while it was noted that ROM is normally 60 degrees.

The Veteran underwent an additional VA examination for his low back disability in May 2014.  He reported pain and frequent flare-ups in his lower back, which limited his ability to bend and perform usual daily activities.  Upon examination, ROM testing measured forward flexion of the Veteran's thoracolumbar spine at 30 degrees, with painful motion noted at 10 degrees.  No ankylosis, nor IVDS, was found by the examiner.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and degenerative disc disease of the lumbar spine.

The Veteran was afforded an additional VA examination for his low back disability in July 2017.  He reported constant pain in his lower back and stated that he had difficulty standing, walking, and sleeping.  Upon examination, ROM testing measured forward flexion of the Veteran's thoracolumbar spine between at 10 degrees.  While no ankylosis was found during examination, the examiner noted a diagnosis of IVDS, in addition to the Veteran's diagnosis of degenerative joint disease of the lumbar spine.  With regard to the diagnosis of IVDS, the examiner found no evidence of incapacitating episodes.

During his October 2017 Board hearing, the Veteran testified that his current low back symptoms include difficulty sitting, bending, and standing.  He indicated he now uses a rollator when sitting.  He stated he is unable to drive himself around and has to rely on family and friends for assistance with running errands or moving about his home.  He testified that without medication, his pain level is a 10 on a scale of 1 to 10 and that he experiences low back muscle spasms.

Upon review of the record, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected low back disability is warranted.  The evidence from the Veteran's VA examinations, private treatment records, and the Veteran's hearing testimony and lay statements reflect that the Veteran's low back disability more nearly approximates a 40 percent rating.

In making this finding, the Board accords significant probative weight to the Veteran's private treatment records from July 2009 and December 2012, as well as VA examinations from May 2014 and July 2017.  The Veteran's post-service private treatment records from July 2009 and December 2012 reveal that, upon examination, ROM testing revealed that forward flexion of the Veteran's thoracolumbar spine was between 10 and 20 degrees.  Additionally, ROM testing performed during the May 2014 and July 2017 VA examination revealed forward flexion of the Veteran's thoracolumbar spine at 30 degrees and 10 degrees, respectively.  As evidenced by his VA examinations and private treatment records, the Veteran's lumbar spine has consistently been shown to exhibit forward flexion of 30 degrees or less throughout the period on appeal, with one instance measuring at 75 degrees during the Veteran's December 2011 VA examination.  

The Board has considered whether a 50 percent disability rating is warranted for the Veteran's low back disability under DC 5242.  The criteria necessary for such a rating requires unfavorable ankylosis of the entire thoracolumbar spine.  According to the evidence of record, the Veteran's post-service private treatment and VA treatment records, as well as VA examinations do not show that the Veteran has ankylosis of his lumbar spine.  Therefore, the Veteran's low back disability does not warrant a 50 percent rating under DC 5242.

Given the Veteran's July 2017 diagnosis of IVDS during his VA examination, the Board has also considered whether a 60 percent disability rating is warranted for his low back disability under DC 5243.  The criteria necessary for such a rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The July 2017 VA examiner found no evidence of incapacitating episodes that required bed rest prescribed by a physician.  Therefore, the Veteran's low back disability does not warrant a 60 percent rating, or any rating, under DC 5243, as all ratings for this specific DC require evidence of incapacitating episodes, for which the Veteran has not shown.

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 40 percent initial rating, but no higher, is warranted for the Veteran's service-connected low back disability for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.71, DC 5242; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the Veteran's thoracolumbar spine exhibited forward flexion of 75 degrees during his December 2011 VA examination, the Board finds that the Veteran's private treatment records prior to this examination, and additional VA examinations thereafter, have consistently shown the Veteran's forward flexion of his lumbar spine to be between 10 and 30 degrees, to warrant an initial disability rating higher than 10 percent.  Accordingly, a rating of 40 percent for the Veteran's low back disability for the entire period on appeal is granted.


III.  Entitlement to an Increased Rating

A.  Legal Principles

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2017).

In a September 2012 rating decision, the Veteran's mood disorder was evaluated under 38 C.F.R. § 4.130, DC 9434 (2017).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that ?any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation?).  However, ?a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  ?The regulation's plain language highlights its symptom-driven nature" and ?symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

 In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the ?psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates ?[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates ?[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates ?[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates ?[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15   (2001).

B.  Factual Background and Analysis

The Veteran contends his service-connected mood disorder warrants a higher disability rating.

During his VA mental health examination in December 2011, the Veteran reported depression due to his service-connected left shoulder disability, decreased energy, decreased ability to sleep due to pain, and occasional suicidal thoughts.  The examiner diagnosed the Veteran with mood disorder, noting symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation which reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

During his VA mental health examination in July 2017, the Veteran exhibited symptoms of depressed mood, moderate anxiety, chronic sleep impairment, disturbances of motivation and mood, lack of motivation, difficulty concentrating, irritability, fatigue, and isolation from others.  The examiner diagnosed the Veteran with unspecified mood disorder which reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

During his October 2017 Board hearing, the Veteran testified that he experiences panic attacks two to three times each week, which scare him.  His sisters, K. D. and L. S., testified that the Veteran acts out when he is unable to accomplish a task and something does not go the way he planned.  The Veteran indicated he has difficulty memorizing and forgets things such as the dates and times for his medical appointments.  He stated that he experiences sleep disturbances and only has relationships with his family, but not with friends.

An October 2017 post-service private treatment record shows the Veteran reported experiencing panic attacks at least four times each week, with symptoms of heart palpitations, shortness of breath, dizziness, fear of dying, and a numbing sensation.  The private psychiatric counselor diagnosed the Veteran with severe major depressive disorder and severe panic disorder, based upon exhibiting symptoms of depressed mood, diminished interest in activities, weight loss, insomnia, fatigue, and recurrent thoughts of death.

Upon review of the record, the Board finds that an initial rating in excess of 30 percent for the Veteran's service-connected mood disorder is warranted.  The evidence from the Veteran's hearing testimony and private treatment records reflect that the Veteran's mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  See Mauerhan, 16 Vet. App. at 442.

The Board finds particularly persuasive the Veteran's October 2017 Board hearing testimony and October 2017 private treatment record.  The Veteran testified at his October 2017 Board hearing that he experiences frequent panic attacks, has difficulty maintaining social relationships, and has difficulty with his memory. The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board has no reason to question the Veteran's credibility. 

The Veteran's October 2017 private treatment record reaffirms the severity and frequency of the Veteran's mental disorder described by the Veteran.  Specifically, the private psychiatric counselor found the that the Veteran's symptoms of frequent and weekly panic attacks, as well as depressed mood, suicidal ideation, and decreased interest in activities were in line with diagnoses of severe panic disorder and sever major depressive disorder.

While the December 2011 VA examination report found the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his mental disorder, the Board finds this examination report to be less probative in value than the October 2017 private treatment record and the Veteran's October 2017 Board hearing testimony.  In addition to symptoms of depressed mood and chronic sleep impairment, the December 2011 VA examiner found the Veteran exhibited symptoms of disturbances of motivation and mood as well as suicidal ideation, which more nearly approximate occupational and social impairment with reduced reliability and productivity, as well as occupational and social impairment with deficiencies in most areas.  Additionally, the July 2017 VA examiner found the Veteran exhibited symptoms of depressed mood and disturbances of motivation and mood.  As the Veteran has consistently exhibited symptoms of disturbances of mood and motivation throughout his VA and private examinations, and based on the Veteran's testimony that he experiences multiple panic attacks each week and has difficulty maintaining social relationships, also evidenced in his October 2017 private treatment record, the Board finds that the Veteran's mood disorder throughout the period on appeal more nearly approximates a 50 percent rating of occupational and social impairment with reduced reliability and productivity.
The Board has considered whether a 70 percent disability rating is warranted for the Veteran's mood disorder.  The criteria necessary for such a rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  38 C.F.R. § 4.130, DC 9434.  According to the evidence of record, the Veteran's symptoms do not demonstrate occupational and social impairment with deficiencies in most areas for the period on appeal.  Although the Veteran reported thoughts of death and suicidal ideation during his October 2017 private examination, the Veteran's VA treatment records throughout the period on appeal are silent for this reported symptom.  Further, while the Veteran experiences multiple panic attacks each week, they are not near-continuous in nature as to affect the Veteran's ability to function appropriately and effectively.  For these reasons, the Board finds that the Veteran's mood disorder does not warrant a 70 percent disability rating.

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent disability rating, but no higher, is warranted for the Veteran's service-connected mood disorder for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9434; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 30 percent criteria, the Board finds that, overall, his symptoms (including disturbances in mood and motivation, difficulty establishing and maintaining effective social relationships, and panic attacks more than once a week) are of similar duration, frequency, and severity as those described for the 50 percent rating under occupational and social impairment with reduced reliability and productivity.  Accordingly, a disability rating of 50 percent for mood disorder for the entire period on appeal is granted.


III.  Entitlement to a TDIU

A.  Legal Principles

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017).  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356   (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  The central inquiry is, ?whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2017).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

B.  Factual Background and Analysis

At the time the Veteran raised a claim for entitlement to a TDIU in September 2011, his service-connected disabilities included mood disorder, rated 50 percent, as granted by the Board in this decision; a low back disability, rated 40 percent, as granted by the Board in this decision; a left shoulder disability, rated 30 percent; and painful scars associated with a left shoulder disability, rated 10 percent.  The Veteran's combined service-connected disability rating at this time was 80 percent. 

A review of the Veteran's application for a TDIU shows that he ceased working full-time in June 2007.  Prior to this period, he was employed as a Group Home Attendant assisting teenagers from difficult backgrounds who faced behavioral challenges, and before then, in the field of cosmetology as a barber.
 
The Veteran has a Bachelor's degree in psychology and training in cosmetology.

In an August 2000 VA examination for the Veteran's left shoulder, the Veteran reported he was currently employed as a barber, beginning in June 1998.  He indicated he lost 4 months of work during the prior year due to left shoulder pain, which caused left arm limitation of motion.

In a January 2002 statement, the Veteran indicated he no longer worked as a barber due to his left shoulder disability and his inability to reach with is left arm.

In a March 2002 VA examination for his left shoulder, the Veteran indicated he was unable to return to work as a barber to the loss of motion in his left shoulder.

In an August 2003 statement, the Veteran reported that he is incapable of using his left arm, that his ability to reach with his left arm is limited, and that he cannot hold things with his left hand or put pressure on his left shoulder.

During his October 2003 VA examination, the Veteran reported that he required assistance with daily activities such as bathing and shaving, as well as with studying and writing with his left hand, due to his left shoulder disability.

In a March 2004 statement, the Veteran indicated he is depressed due to his left shoulder disability, which forced him to switch careers, as he could no longer remain a barber.

In a May 2004 statement, the Veteran indicated that he required assistance with taking a shower, getting dressed, shaving, and brushing his teeth due to his left shoulder disability.

During his April 2005 VA mental health examination, the Veteran reiterated that due to his left shoulder disability, he had to quit his job as a barber.  He indicated he enrolled as a student at Fayetteville Technical.

In a June 2009 VA examination for the Veteran's left shoulder, the Veteran reported significant pain and was diagnosed with degenerative joint disease of the left shoulder with chronic bursitis and tendinitis.  The examiner opined that the Veteran was limited to work below shoulder level, that he could not lift greater than 10 pounds, but that sedentary work was acceptable.

In a September 2011 statement, the Veteran indicated he left his job as a Group Home Attendant for troubled teenagers as he could no longer handle the stress from the job, nor was he strong enough to handle himself when the teenagers got rough.

In a December 2011 VA examination for his left shoulder, the examiner opined that the Veteran's left shoulder disability does not impact his ability to work.

In a December 2011 VA examination for his lower back, the examiner opined that the Veteran's low back disability does not impact his ability to work.

In a December 2011 VA mental health examination, the examiner found that the Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In August 2014, the Veteran's friend, E. W., indicated that when he first became friends with the Veteran, nearly 20 years ago, the Veteran was active and working as a mentor with troubled teenagers.  He stated that approximately 15 years ago, he noticed a decline in the Veteran's overall health.  He indicated that he takes the Veteran to the majority of his medical appointments and has observed that the Veteran is unable to perform daily activities such as cutting the grass, washing his car, and feeding his dogs, due to his service-connected disabilities, therefore, E. W. assists him with performing these activities. 

In his December 2014 substantive appeal, the Veteran indicated there are days when he is unable to get out of bed due to his service-connected disabilities and that he needs assistance to do so from his friends and family.

In a May 2016 VA examination for his left shoulder, the examiner opined that the Veteran's left shoulder disability impacts his ability to work, as he cannot perform overhead motions that require repetitive us of his left shoulder, but that the Veteran is not precluded form sedentary work.

In a July 2017 VA mental health examination, the examiner found that the Veteran's symptoms related to his unspecified depressive disorder reflected occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In a July 2017 VA examination for the Veteran's left shoulder, the examiner found that the Veteran's left shoulder disability impacts his ability to work.  Specifically, the Veteran's left should instability affects his ability to perform duties that require repetitive use of his left arm.  The examiner opined that the Veteran may also have difficulty performing sedentary duties that require the use of his left arm, and that his ability to perform in an occupational environment is hindered by his difficulty with overhead motions and other shoulder motions.

In a July 2017 VA examination for the Veteran's lower back, the examiner found that the Veteran's low back disability impacts his ability to work.  Specifically, left leg pain due to his low back degenerative disc disorder impacts the Veteran's ability to stand or perform duties that require repetitive motion.  The examiner found that the Veteran would likely not be able to perform well in an occupational environment requiring repetitive use of his lumbar spine.

During his October 2017 Board hearing, the Veteran testified that his service-connected disabilities affected his work as a barber, as his left shoulder disability prevented him from having full range of motion in his left arm, which is necessary to cut hair.  He indicated that he was last employed in a group home setting for troubled teenagers, but had to leave the job in 2007 because his service-connected physical disabilities prevented him from physically defending himself against teenagers that acted out.  Although he obtained his Bachelor's degree in Psychology in 2008 from Fayetteville State University, through vocational rehabilitation, due to his service-connected mood disorder, he has been unable to work in a sedentary setting.  He stated that he experiences frequent and weekly panic attacks and becomes frustrated and upset if he cannot accomplish a task.  The Veteran indicated that his low back disability prevents him from driving, that he has fallen because of the pain in his back, and that he will require additional back surgery in the future.  He stated that his low back disability caused problems with sitting, bending, and standing. 

The Veteran was diagnosed with severe major depressive disorder and severe panic disorder in his October 2017 private treatment records, with symptoms of depressed mood lasting throughout the day, panic attacks, and diminished interest in activities.

Upon review of the record, the Board finds that entitlement to a TDIU is warranted. The symptoms documented on VA examinations, private treatment records, and through lay statements by the Veteran, as associated with his service-connected mood disorder and left shoulder and low back disabilities, include physical symptoms with regard to difficulty bending, sitting, standing, lifting, and walking,  as well as psychological symptoms of depression, panic attacks, irritability, and disturbances of motivation and mood.  The evidence shows that the Veteran's service-connected mood disorder and left shoulder and low back disabilities impeded his ability to work as barber and a group home attendant because of his physical limitations as well as impairment in social and occupational areas of functioning.

With regard to the Veteran's left shoulder and low back disabilities, both July 2017 examiners determined that these disabilities affect the Veteran's ability to work.  The VA examiner found that the Veteran's left shoulder disability not only hinders repetitive use of his left arm, but performing sedentary employment would be difficult as well, as the Veteran has very limited use of his left shoulder, which affects his entire left arm.  Additionally, the July 2017 VA examiner opined that the Veteran would likely be precluded from work that required use of his lower back, as his ability to stand is impacted by his low back disability.  As the Veteran has testified that his left shoulder and low back disabilities make it extremely difficult for him to bend, sit, stand, walk, or reach, that he relies on family and friends for assistance with daily activities and getting to and from places, and in consideration of the July 2017 VA examiners' opinions of record, the Board finds that the Veteran's left shoulder and low back disabilities preclude him from substantially gainful employment, to include sedentary employment.

With regard to the Veteran's mood disorder, VA examiners from December 2011 and July 2017 found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Additionally, a private treatment record from October 2017 reflects the Veteran was diagnosed with severe major depressive disorder and severe panic disorder.  The Board finds that the Veteran's training in cosmetology and his educational background in psychology would require him to interact with other people to perform his job, and that his symptoms of depression, frequent panic attacks, irritability, and disturbances in motivation and mood would make it extremely difficult for the Veteran to work in a substantially gainful occupation, to include sedentary employment. 

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to an initial rating of 40 percent for a low back disability, to include degenerative joint disease and degenerative disc disease, for the entire period on appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 50 percent rating for mood disorder with substance abuse for the entire period on appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


